Case 3:21-cv-01614-B Document 32-3 Filed 07/30/21   Page 1 of 4 PageID 740




                         Exhibit B




                                                                             10
7/29/2021                                                           .:: Bisou Houston ::. (@bisouhouston) • Instagram photos and videos
                                     Case 3:21-cv-01614-B Document 32-3 Filed 07/30/21                              Page 2 of 4 PageID 741
                                                                           Search        Search



                                           bisouhouston                    Message
                                                                                                                                  bisouhouston
                                           255 posts        22.5k followers             674 following                             One Uptown


                                             .:: Bisou Houston ::.
                                             Continental Restaurant                                                               bisouhouston The Clé Group invites
                                             .: Social Dining Hotspot at River Oaks District                                      you to Opening Night of #Bisou
                                             .: Tue 4pm-10pm / Wed-Fri 4pm-12am                                                   Dallas's Newest⁠⁠Social Dining
                                             .: Sat 11am-12am / Sun 10am-9pm                                                      Hotspot⁠⁠at #OneUptown⁠⁠⁠⁠
                                             .: A #CleGroup Concept @clegrouphtx                                                  .⁠⁠
                                                                                                                                  Wed July 7 / 5pm-12am⁠
                                             bisourestaurant.com
                                                                                                                                  Reservations: ⁠
                                             Followed by bisoudtx                                                                 214.434.1973 /
                                                                                                                                  bisoudtx@theclegroup.com⁠
                                                                                                                                  .⁠⁠
                                                                                                                                  .⁠⁠
                                                                                                                                  :: #BisouDallas / Available for
                                              POSTS                                                                                     TAGGED ⠀⠀
                                                                                                                                  #SpecialEvents⁠   ⁠⁠
                                                                                                                                  :: A #CleGroup Concept
                                                                                                                                  #keytoagreattime

                                                                                                                                  4w




                                                                                                                       60 likes
                                                                                                                       JUNE 29



                                                                                                                                 Add a comment…                        Post




https://www.instagram.com/p/CQt2ETyBXI1/
                                                                                                                                                                              11   1/8
7/29/2021                                                             .:: Clé Houston ::. (@clehouston) • Instagram photos and videos
                                      Case 3:21-cv-01614-B Document 32-3 Filed 07/30/21                              Page 3 of 4 PageID 742
                                                                           Search        Search



                                           clehouston                Follow
                                                                                                                                   clehouston
                                           512 posts        54.2k followers             711 following                              One Uptown


                                             .:: Clé Houston ::.
                                             Dance & Night Club                                                                    clehouston The Clé Group invites
                                             .: Houston's Day+Nightclub Experience                                                 you to Opening Night of #Bisou
                                             .: Nightclub: Thurs, Sat, Sun / 10pm-2am                                              Dallas's Newest⁠⁠Social Dining
                                             .: Dayclub: Sat -Sun 2pm-8pm                                                          Hotspot⁠⁠at #OneUptown⁠⁠⁠⁠
                                             .: A #CleGroup Concept | @clegrouphtx                                                 .⁠⁠
                                                                                                                                   Wed July 7 / 5pm-12am⁠
                                             clehouston.com
                                                                                                                                   Reservations: ⁠
                                             Followed by bisoudtx and bisouhouston                                                 214.434.1973 /
                                                                                                                                   bisoudtx@theclegroup.com⁠
                                                                                                                                   .⁠⁠
                                                                                                                                   .⁠⁠
                                                                                                                                   :: #BisouDallas / Available for
                          POSTS                                    REELS                                          IGT V            #SpecialEvents⁠⠀⠀ ⁠⁠     TAGGED
                                                                                                                                   :: A #CleGroup Concept
                                                                                                                                   #keytoagreattime

                                                                                                                                   4w




                                                                                                                        82 likes
                                                                                                                        JUNE 29



                                                                                                                                  Add a comment…                      Post




https://www.instagram.com/p/CQt2cd1lTvj/
                                                                                                                                                                             12   1/19
7/29/2021                                                                Bisou Dallas (@bisoudtx) • Instagram photos and videos
                                     Case 3:21-cv-01614-B Document 32-3 Filed 07/30/21                            Page 4 of 4 PageID 743
                                                                           Search      Search



                                           bisoudtx             Message
                                                                                                                                  bisoudtx
                                           45 posts        4,669 followers            46 following                                Bisou Dallas


                                             Bisou Dallas
                                             Continental Restaurant                                                               bisoudtx The Clé Group invites you
                                             .: Social Dining Hotspot @OneUptown                                                  to the unveiling of #Bisou Dallas's
                                             .: Tue 4pm-10pm / Wed-Fri 4pm-12am                                                   Newest⁠⁠Social Dining Hotspot⁠⁠at
                                             .: Sat 11am-12am / Sun 10am-9pm                                                      #OneUptown⁠⁠⁠⁠
                                             .: A #CleGroup Concept @clegrouphtx                                                  .⁠⁠
                                                                                                                                  Opening Night / Wed July 7 / 5pm-
                                             bisoudallas.com
                                                                                                                                  12am⁠⁠
                                             Followed by krismccall725 and bisouhouston                                           Opening Weekend / Thurs July 8 -
                                                                                                                                  Sun July 11⁠
                                                                                                                                  Reservations:⁠
                                                                                                                                  214.434.1973⁠
                                                                                                                                  bisoudtx@theclegroup.com⁠⁠
                                              POSTS                                                                                     TAGGED
                                                                                                                                  bisoudallas.com⁠
                                                                                                                                  .⁠⁠
                                                                                                                                  .⁠⁠
                                                                                                                                  :: #BisouDallas / Available for
                                                                                                                                  #SpecialEvents⁠⠀⠀ ⁠⁠
                                                                                                                                  :: A #CleGroup Concept



                                                                                                                     172 likes
                                                                                                                     JULY 7



                                                                                                                              Add a comment…                            Post




https://www.instagram.com/p/CRChU_XLLi-/
                                                                                                                                                                               13   1/6
